Citation Nr: 0939674	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-32 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of April 18, 1972, with respect to the 
assignment of a 20 percent evaluation for residuals, gunshot 
wound, muscle group XVII, left.

2.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of April 18, 1972, with respect to the 
assignment of a 20 percent evaluation for residuals, gunshot 
wound, muscle group XVII, right.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An RO rating decision of April 18, 1972, granted 
entitlement to service connection for residuals, gunshot 
wound, muscle group XVII, left, and residuals, gunshot wound, 
muscle group XVII, right, and assigned a 20 percent 
evaluation to each disability.

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the April 18, 
1972 rating decision with regard to the 20 percent disability 
evaluation assigned to residuals, gunshot wound, muscle group 
XVII, left, the legal or factual basis of such allegations, 
and why the result would have been manifestly different but 
for the alleged error.

3.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the April 18, 
1972 rating decision with regard to the 20 percent disability 
evaluation assigned to residuals, gunshot wound, muscle group 
XVII, right, the legal or factual basis of such allegations, 
and why the result would have been manifestly different but 
for the alleged error.


CONCLUSIONS OF LAW

1.  The moving party has not raised a valid allegation of CUE 
with regard to the assignment in the April 18, 1972, RO 
rating decision of a 20 percent disability evaluation for 
residuals, gunshot wound, muscle group XVII, left.  38 C.F.R. 
§ 3.105 (2008).

2.  The moving party has not raised a valid allegation of CUE 
with regard to the assignment in the April 18, 1972, RO 
rating decision of entitlement to service connection for 
residuals, gunshot wound, muscle group XVII, right.  38 
C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), became effective on November 9, 2000.  
Implementing regulations were created and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA 
redefined VA's duty to assist a veteran in the development of 
a claim.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to claims of clear and unmistakable error in prior final 
decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc).


Analysis

The procedural and factual history of the Veteran's claim is 
as follows.

In an April 18, 1972, rating decision, the RO awarded service 
connection for residuals, gunshot wound, muscle group XVII, 
left, and residuals, gunshot wound, muscle group XVII, right, 
and assigned a 20 percent evaluation to each disability.

In his August 2003 written statement, the Veteran indicated 
that he claimed clear and unmistakable error in the original 
claim of service connection that resulted in the award of 20 
percent evaluations for the disabilities listed above.  He 
indicated that the disabilities should have been rated 
moderately severe instead of moderate.  He stated that the 
evidence showed he had the same type of injury as that 
described for moderately severe disabilities of the muscles.  
The Veteran also indicated that the evidence shows he was 
hospitalized for a prolonged period of time.  He was also 
given a physical profile in service to limit his activities.  
The Veteran referred to a December 1971 service treatment 
record showing residual weakness in his left leg and scars on 
his buttocks and abdomen.  He stated that the evidence shows 
he was shot with a missile that was a through and through 
injury.  The missile struck his sacrum, causing temporary 
partial paralysis.  Therefore, the disability could not be 
described as less than moderately severe.  He believed both 
disabilities should have been rated 40 percent disabling at 
that time.

In April 2004, the Veteran testified at a hearing at the RO.  
He described his injury in service and the treatment he 
received.  He described the symptoms associated with the 
injury.  He stated that, due to the length of time he was in 
the hospital and the severity of his disability, the Veteran 
believed he had a moderately severe disability instead of a 
moderate disability.  He believed that not all of his in-
service hospitalization records were in the claims file.

In January 2008, the Veteran testified before the 
undersigned.  He described his injury and symptoms in 
service.  He indicated that it was a through and through 
gunshot wound.  He underwent daily cleaning of his wounds.

Following the June 2008 Board remand, the RO attempted to 
obtain any additional service records regarding the Veteran.  
In a March 2005 response, the VA healthcare system in Los 
Angeles indicated that the archives were searched, but there 
were no records with regard to the Veteran.  In July 2005, 
the RO made a formal finding that these records, were 
unavailable.  In a February 2009 response, the National 
Personnel Records Center indicated that the available service 
treatment records were mailed.  A search was conducted of the 
hospitals and facilities the Veteran specified, but no 
clinical records were produced.  The service treatment 
records that were mailed at this time, with regard to the 
disabilities at issue, were duplicates of service treatment 
records already associated with the file at the time of the 
April 1972 decision, as described in the rating decision.

"Clear and unmistakable error" is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Final RO decisions are entitled to a 
presumption of validity.  Berger v. Brown, 10 Vet. App. 166, 
169 (1997).

In his testimony and written statements, the Veteran has 
alleged that the previous RO decision was wrong because it 
failed to properly find that the Veteran's disabilities were 
moderately severe instead of moderate.  He stated that the 
evidence shows he experienced symptoms and underwent 
treatment at that time proves his disabilities warranted a 
finding that they were moderately severe muscle injuries 
instead of moderate injuries.

With regard to this contention, the Veteran has not alleged a 
specific error of fact or law in the April 18, 1972, RO 
rating decision.  He has not alleged a misapplication of the 
law, nor has the Veteran alleged that the correct facts, as 
known at the time, were not before the RO.  The Veteran's 
claim of CUE is based on a claim of an erroneous or 
inadequate interpretation of the facts by the RO.  As noted 
above, an assertion of a failure to evaluate and interpret 
correctly the evidence is not a valid allegation of CUE.  See 
Darmel, supra.  A determination of CUE must be based upon the 
record and the law at the time of the prior decision.

The moving party has failed to allege any specific error of 
fact or law in the RO rating decision with regard to either 
of his claims, the factual or legal basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Because the moving 
party's motion fails to allege any specific error of fact or 
law in the April 18, 1972, RO rating decision, the motion is 
dismissed without prejudice.


ORDER

The motion for revision of the April 18, 1972, RO decision 
that assigned a 20 percent disability evaluation to the 
Veteran's residuals, gunshot wound, muscle group XVII, left, 
is dismissed without prejudice to refiling.

The motion for revision of the April 18, 1972, RO decision 
that assigned a 20 percent disability evaluation to the 
Veteran's residuals, gunshot wound, muscle group XVII, right, 
is dismissed without prejudice to refiling.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


